DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/24/2021.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That stated, with regard to the arguments on pages 18 and 19 directed towards Latham (US 2015/0323612),
On a first note, the Examiner notes that applicant references Figure 11A in the arguments.  It is assumed applicant means Figure 11, as Figure 11A was not elected in the restriction response of 3/6/2019.
The Examiner respectfully disagrees that the output signal generator would not include the temperature compensator configured to receive a second component of a magnetic field signal and configured to generate an output signal in response to a temperature sensor and to a material type selector, and a linearization module that receives a signal from the temperature compensator.  The temperature compensator can be considered the combination of the comparator (130) and the temperature compensation circuit (140) which reasonably includes a temperature sensor (146) and material type selector (144).  The output signal generator can be said to be elements (130), (150), and (160).  While the above combination does not include the claimed regression feature, such a feature is taught below.

Election/Restrictions
Applicant has amended Claim 10 to now recite “the separating circuit comprises: a first oscillator configured to provide the first frequency; a second oscillator configured to provide the second frequency; a first demodulator configured to receive a signal from the first oscillator and to receive the magnetic field signal from the at least one magnetic field sensing element; a second demodulator configured to receive a signal from the second oscillator and to receive the magnetic field signal from the at least one magnetic field sensing element; a first low pass filter configured to receive an output of the first modulator; and a second low pass filter configured to receive an output of the second demodulator.”  However, these features are not found in the elected embodiment of Figure 11 and instead are found in a non-elected embodiment (Figure 12A).  As such, this claim is no longer directed towards the elected embodiment which was elected on 3/6/2019.
Applicant has amended Claim 16 to now include a second sensing element driver configured to generate a second sensing element drive signal with an adjustable magnitude; and a second magnetic field sensing element and configured to simultaneously detect a directly 
Claims 10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (embodiment), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/6/2019.
Information Disclosure Statement
The information disclosure statement filed 12/1/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
The Japanese Voluntary Amendment for Japanese Application No. 2019-565298 has not been considered as not statement of relevance in English has been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 36,
The phrase “the output signal generator comprises a temperature compensator that generates an output signal in response responsive to a temperature sensor and to a material type selector, wherein the temperature compensator receives the second component of the magnetic field signal “on lines 1-5 introduces new matter.
Claim 1 has been amended to include a temperature compensator is configured to generate an output signal in response responsive to a temperature sensor and to a material type selector and configured to receive the second component of the magnetic field signal in the middle of page 2 of claim 1. Applicant with the above claim phrase is essentially reciting that the output signal generator includes a second temperature compensator that receives the second component of the magnetic field signal, and includes a second temperature sensor and a second 
As to Claim 37,
The phrase “wherein the output signal generator further comprises a linearization module that performs a linear regression on the output signal generated by the temperature compensator” on lines 1-3 introduces new matter. Applicant with the above claim phrase is essentially reciting that the output signal generator includes a second linearization module that performs a linear regression on the output signal generated by the temperature compensator.  However, the elected embodiment of Figure 11 does not include a second linearization module.  As such, this phrase introduces new matter.  The Examiner acknowledges Figure 11E, but this figure is part of a non-elected embodiment, and such an embodiment would not disclose a second linearization module that performs a linear regression on the output signal generated by the temperature compensator of claim 1.  As such, this claim is being treated as new matter under the elected embodiment of Figure 11. For the purpose of compact prosecution, the Examiner is interpreting that, in light of elected Figure 11, that the combination of claims 1 and 37 require one linearization module.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 8, 10, 11, 12, 13, 16, 23, 32, 33, 36, 37, 38, 39, 40, 42, 43, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 42,
The phrase “the output signal generator comprises: a temperature compensator configured to receive the second component of the magnetic field signal and configured to generate an output signal in response to a temperature sensor and to a material type selector” on lines 25-28 of claim 1 and lines 28-31 of claim 42 is indefinite.  At issue here is that it is unclear if a temperature sensor and a material type selector are required in the claim.  The issue here is that an output signal generator can not reasonably be able to generate an output signal in response to a temperature sensor and a material type selector unless such features are required in the claim.  A state of configuration of the temperature compensator would require the above features or else it could not generate an output signal in response to the temperature sensor and 
As to Claim 36,
The phrase “the output signal generator comprises a temperature compensator that generates an output signal in response responsive to a temperature sensor and to a material type selector, wherein the temperature compensator receives the second component of the magnetic field signal “on lines 1-5 is indefinite.
Applicant is positively reciting that the temperature compensator “generates” an output signal, and that the temperature compensator “receives” the second component.  Such a recitation is indefinite because it is essentially reciting a method step of using the temperature compensator inside an apparatus claim which is indefinite as explained in MPEP 2173.05(p).  For example, stating the temperature compensator receives the second component is the same as reciting receiving the second component with the temperature compensator.  As explained in MPEP 2113, apparatus claims are directed towards what an apparatus is, not what it does.  It is 
As to Claim 37,
The phrase “wherein the output signal generator further comprises a linearization module that performs a linear regression on the output signal generated by the temperature compensator” on lines 1-3 is indefinite.
1) The phrase “the output signal generated by the temperature compensator” is indefinite because two distinct temperature compensators were previously recited (one in claim 1 and one in claim 36), each having their own distinctly recited output signal (again one in claim 1 and one in claim 36).  It is therefore unclear what output signal and what temperature compensator the above phrase is referencing.  
2) Applicant is positively reciting that the linearization module performs a linear regression.  Such a recitation is indefinite because it is essentially reciting a method step of using the linearization module inside an apparatus claim which is indefinite as explained in MPEP 2173.05(p).  For example, stating the linearization module performs a linear regression is the same as reciting performing a linear regression with the linearization module.  As explained in MPEP 2113, apparatus claims are directed towards what an apparatus is, not what it does.  It is suggested to use the term “configured,” such as stating the linearization module is configured to perform a linear regression, to overcome this issue.
As to Claim 45,
The phrase “the magnetic field sensor” on line 2 is indefinite.  A magnetic field sensor was not previously recited, and as such, it is unclear what sensor applicant is referencing with this phrase.  Claim 42 does recite a sensor, but this sensor is not introduced as a magnetic field 
As to Claims 4, 6, 7, 8, 11, 12, 13, 23, 32, 33, 36, 37, 38, 39, 40, 43, 44, and 45,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 8, 11, 12, 13, 23, 32, 33, 36, 37, 38, 39, 40, 42, 43, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Fernandez) (US 2014/0333295) in view of Latham (US 2015/0323612), Chang et al. (Chang) (US 2016/0169983) and Ausserlechner (US 2017/0248445).
As to Claims 1, 4, 6, 36, 37, 42, 44, and 45,
Fernandez discloses A magnetic field sensor system comprising: a conductive target (12) configured to carry an eddy current (Figure 1 / because (12) is a ferromagnetic metal, it must be configured to carry an eddy current), wherein the eddy current generates a reflected magnetic field (Figure 1 / note it is a property of eddy currents to generate magnetic fields) and a sensor integrated circuit proximate to the conductive target (Figure 1), the sensor integrated circuit and A magnetic field sensor comprising: at least one coil (24) responsive to an AC coil drive signal (Figures 1 and 6A); at least one magnetic field sensing element (20) responsive to a sensing element drive signal (Claim 12/ note sensors such as a Hall or GMR must have a driver that provides a source current/voltage signal to the sensor) and configured to simultaneously detect a 
Fernandez does not disclose the output signal generator comprises: a temperature compensator configured to receive the second component of the magnetic field signal and configured to generate an output signal in response to a temperature sensor and to a material type selector; and a linearization module configured to perform a linear regression on the output signal generated by the temperature compensator, wherein the coil driver and the sensing element driver are configured to receive the sensitivity value and are respectively configured to adjust the magnitude of one or both of the sensing element drive signal and the AC coil drive signal in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of the sensitivity of the magnetic field signal,  the sensing element driver configured to generate the sensing element drive signal with an adjustable magnitude, the output signal generator is configured to adjust the output signal of the magnetic field sensor in response to the sensitivity value the magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to maintain the sensitivity value at a predetermined level, the output of the linearization module is the output of the magnetic field sensor.
Latham discloses the output signal generator (130),(140),(150),(160) comprises: a temperature compensator (140), configured to receive the second component of the magnetic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fernandez to include the output signal generator comprises: a temperature compensator configured to receive the second component of the magnetic field signal and configured to generate an output signal in response to a temperature sensor and to a material type selector; and a linearization module configured to perform a linearization on the output signal generated by the temperature compensator, the output of the linearization module is the output of the magnetic field sensor as taught by Latham in order to advantageously be able to remove the unwanted affects of temperature that can undesirably change the magnetic sensing signal, and to help eliminate unwanted fluctuations in the magnetic sensing signal.
Chang discloses the sensing element driver (212),(213),(250) is configured to receive the sensitivity value and are respectively configured to adjust the magnitude of one or both of the sensing element drive signal and the AC coil drive signal in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fernandez in view of Latham to include the coil driver and the sensing element driver are configured to receive the sensitivity value and are respectively configured to adjust the magnitude of one or both of the sensing element drive signal and the AC coil drive signal in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of the sensitivity of the magnetic field signal,  the sensing element driver configured to generate the sensing element drive signal with an adjustable magnitude, the output signal generator is configured to adjust the output signal of the magnetic field sensor in response to the sensitivity value the magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to maintain the sensitivity value at a predetermined level given the above disclosure and teaching of Chang in order to advantageously provide an additional level of external noise compensation so as to allow the sensitivity of the magnetic sensing apparatus to be enhanced without additionally increasing excessive cost and causing any affection to the bandwidth of the signal operation (Paragraph [0035]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fernandez in view of Latham and Chang to include a linearization module configured to perform a linear regression on the output signal generated by the temperature compensator given the above disclosure and teaching of Ausserlechner in order to further ensure that the output signal is linear and thus is easier to interpret and to utilize when mixed with a drive current to generate a desired waveform, and to advantageously be able to further remove undesirable non-linearity of the signal due to temperature or other noise and offset errors.
As to Claims 7 and 43,
Fernandez discloses the AC coil drive signal has the first frequency and the second frequency (Paragraph [0060]).
As to Claim 8,
Fernandez discloses the first frequency of the AC coil drive signal is lower than the second frequency (Paragraphs [0042], [0060] / note because the frequencies are different, one must be lower than the other).
As to Claim 11,
Fernandez discloses the AC coil drive signal has the first frequency during a first time interval and has the second frequency during a second time interval (Paragraph [0060]/ applicant does not define the time intervals, and as such the intervals for each frequency can be defined to overlap completely or to not overlap).
As to Claim 12,

As to Claim 13,
Fernandez discloses wherein the first and second time intervals do not overlap (Paragraph [0060]/ applicant does not define the time intervals, and as such the intervals for each frequency can be defined to overlap completely or to not overlap).
As to Claim 23,
Fernandez discloses the AC coil drive signal has a first frequency and the sensing element drive signal have different frequencies (Paragraphs [0042],[0048], [0060] / note the AC coil drive signal has a non-zero frequency and the sensing drive signal is VCC).
As to Claim 32,
Fernandez discloses the coil driver and the sensing element driver are independent sources (Figure 6A / note the AC drive signal comes from the coil driver, and the sensing element drive signal is provided by VCC).
As to Claim 33,
Fernandez discloses the second frequency of the sensing element drive signal is approximately DC (Figure 6a / note VCC), (Paragraphs [0042],[0048]).
As to Claim 38,
Fernandez discloses the at least one magnetic field sensing element is from a group consisting of a Hall effect element, a giant magnetoresistance (MR) element, an anisotropic magnetoresistance (AMR) element, a tunneling magnetoresistance (TMR) element, and a magnetic tunnel junction (MTJ) element (Paragraph [0068]).

Fernandez discloses the at least one magnetic field sensing element comprises two or more magnetic field sensing elements arranged in a bridge configuration (Paragraph [0030]).
As to Claim 40,
Fernandez discloses the bridge configuration provides a differential output signal (Paragraph [0030] / note a Wheatstone is configured to provide a differential output signal).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858